180 F.2d 357
TOLEDO BLADE COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10963.
United States Court of Appeals Sixth Circuit.
February 9, 1950.

Petition to Review Decision of the Tax Court of the United States.
Ferdinand Tannenbaum, Z. N. Diamond, New York, N. Y., for petitioner.
Theron L. Caudle, Charles Oliphant, W. Herman Schwatka, Ellis N. Slack, and Carlton Fox, Washington, D. C., for respondent.
Before SIMONS, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record in the above cause and the oral argument of counsel, and


2
It being our view that the purchase by the petitioner of certain assets of the competing newspaper, the value of which to the purchaser was protected by covenant of the seller that it would not resume publication of a newspaper for ten years constituted a capital investment, now, therefore,


3
It is ordered that the decision of the Tax Court, 11 T.C. 1079, be and it is hereby affirmed upon the findings of fact and conclusions of law announced by the Tax Court in docket No. 12827, promulgated December 23, 1948.